 Case 19-13384       Doc 50     Filed 11/15/19 Entered 11/15/19 15:28:43             Desc Main
                                  Document     Page 1 of 4


             IN THE UNITED STATES BANKRUPTCY COURT
              FOR THE NORTHERN DISTRICT OF ILLINOIS
                          EASTERN DIVISION
INRE:                          )
                               )
MARGARETTE OSCAR               )
                               )    Case No. 19-13384
                    Debtor,    )    Chapter 13

                  NOTICE OF MOTION TO WITHDRAW AS COUNSEL

TO: See Attached Service List
Margarette Oscar, 2418 Green Bay Rd Highland Park, IL 60035

Glenn Steams, Chapter 13 Trustee; 801 Warrenville Rd, Suite 650, Lisle, IL 60532-4350

Office of the U.S. Trustee, Dirksen Federal Court House, 219 S. Dearborn St, Room 873 ,
Chicago, IL 60604

PLEASE TAKE NOTICE that on Friday December 6, 2019 at 9:30A.M. , or as soon thereafter
as I may be heard, I shall appear before the Honorable Judge Goldgar or any judge sitting in his
courtroom of the United States Bankruptcy Court of the Northern District of Illinois, Eastern
Division, 301 S Greenleaf Ave, Room A, Park City, IL 60085 and shall then and there present
the attached Motion to Withdraw as Counsel.

                                   CERTIFICATE OF SERVICE
I, the undersigned, a licensed attorney, certify that I caused the attached Notice and Motion to
Withdraw as Counsel to be placed in the U.S. Mail at 950 Main St, Antioch, IL 60002 in
envelopes properly addressed to the parties indicated above at the addresses indicated above,
postage prepaid, before the hour of5:00 P.M. on November 15, 2019.




                                                     Thomas C. O'Brien
Antioch Legal, Ltd.
950 Main Street
Antioch, Illinois 60002
(847) 838-1100 phone
(847) 838-1101 fax
tom@tomobrienlaw .com
                 Case 19-13384           Doc 50        Filed 11/15/19 Entered 11/15/19 15:28:43                         Desc Main
                                                         Document     Page 2 of 4
Label Matrix for local noticing                     PRA Receivables Management, LLC                       U.S. Bankruptcy Court
0752-1                                              PO Box 41021                                          Eastern Division
Case 19-13384                                       Norfolk, VA 23541-1021                                219 S Dearborn
Northern District of Illinois                                                                             7th Floor
Eastern Division                                                                                          Chicago , IL 60604-1702
Fri Nov 15 14 :46 :12 CST 2019
Bank of America                                     Bank of America, N.A.                                 Certified Services Inc
P.O . Box 15796                                     PO Box 31785                                          Attn : Bankruptcy Dept
Wilmington, DE 19850-5796                           Tampa, FL 33631-3785                                  1300 N Skokie Highway Suite 103a
                                                                                                          Gurnee, IL 60031-2144


Chase                                               Dickler Kahn Slowikowski &Zavell                      Gordon Flesch Company, Inc .
P.O. Box 94014                                      85 W. Algonquin Rd Ste 420                            c/o Dickler Kahn Slowikowski &Zavell, L
Palatine, IL 60094-4014                             Arlington Heights , IL 60005-4419                     85 W. Algonquin Road, Ste 420
                                                                                                          Arlington Heights , IL 60005-4419


Gordon Flesch c/o                                   Internal Revenue Service                              LVNV Funding LLC
Stafford Rosenbaum LLP                              PO Box 7346                                           PO Box 10587
1200 NMayfair Rd #430                               Philadelphia, PA 19101-7346                           Greenville, SC 29603-0587
Milwaukee, WI 53226-3282


LVNV Funding, LLC                                   Navy FCU                                              Northern Leasing Syste
Resurgent Capital Services                          Attn : Bankruptcy                                     525 Washington Blvd
PO Box 10587                                        Po Box 3000                                           Jersey City, NJ 07310-2603
Greenville, SC 29603-0587                           Merrifield, VA 22119-3000


Northern Leasing c/o                                 Synchrony Bank                                       United Consumer Financial Services
Joseph Sussman                                       c/o PRA Receivables Management , LLC                 Attn : Bankruptcy
333 Pearsall Ave Ste 205                             PO Box 41021                                         Po Box 856290
Cedarhurst, NY 11516-1842                            Norfolk, VA 23541-1021                               Louisville, KY 40285-6290


United Consumer Financial Services                   Glenn B Stearns                                      Hargarette Oscar
Bass &Associates , P.C .                             801 Warrenville Road Suite 650                       2418 Green Bay Rd
3936 E. Ft . Lowell Rd. , Suite 200                  Lisle, IL 60532-4350                                 Highland Park, IL 60035-1921
Tucson, AZ 85712-1083


Patrick S Layng                                      Thomas C O'Brien
Office of the U.S. Trustee, Region 11                Antioch Legal , Ltd .
219 S Dearborn St                                    950 Main Street
Room 873                                             Antioch, IL 60002-1537
Chicago, IL 60604-2027




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address .


(u)Bank Of America, N.A.                             (u)Gordon Flesch Company, Inc .                      End of Label Matrix
                                                                                                          Mailable recipients       22
                                                                                                          Bypassed recipients        2
                                                                                                          Total                     24
 Case 19-13384         Doc 50     Filed 11/15/19 Entered 11/15/19 15:28:43           Desc Main
                                    Document     Page 3 of 4


             IN THE UNITED STATES BANKRUPTCY COURT
              FOR THE NORTHERN DISTRICT OF ILLINOIS
                          EASTERN DIVISION
INRE:                          )
                               )
MARGARETTE OSCAR               )
                               )    Case No. 19-13384
                    Debtor,    )    Chapter 13

                           MOTION TO WITHDRAW AS COUNSEL

          Pursuant to Local Rule 2091-1 of the United States Bankruptcy Court for the Northern
District of Illinois, Attorney Thomas C. O'Brien ("Movant") respectfully moves this court for
leave to withdraw as counsel for the Debtor in the above captioned matter. In support of this
motion, Movant states as follows :


          1.     Movant was retained to file a Chapter 13 bankruptcy for Debtor.
          2.     Movant has tendered an Amended plan on November 1, 20 19. The plan was a
duly confirmable plan; one that meets the good faith test and provides for the correct amount of
dividend for general unsecured creditors per the means test, is based on debtor's relevant non-
exempt assets, and also takes into account debtor's Household income and expenses.
          3.     Despite agreeing to the filing of aforesaid confirmable plan, Debtor informed
Movant that she wants to rescind that plan, and file a plan proposing only $700 per month to
creditors, as Debtor feels the plan does not take into account her accurate income and expenses.
          4.     Debtor believes that income and expenses should be based solely on her own
earnings, despite her marriage. Movant has explained several times why this is not the case; but
cannot get the Debtor to see reason.
          5.     Accordingly, Movant respectfully requests that he be granted leave to withdraw as
counsel in this matter, as the Debtor and Movant cannot come to a meeting of the minds on this
matter.
  Case 19-13384       Doc 50     Filed 11/15/19 Entered 11/15/19 15:28:43            Desc Main
                                   Document     Page 4 of 4



       WHEREFORE, Movant requests that this honorable Court enter an order granting him
leave to withdraw as counsel for Debtor and granting such other and further relief that the Court
deems just and appropriate.




Dated: November 15, 2019
                                                     Respectfully submitted,




                                                     Thomas C. O'Brien
Antioch Legal, Ltd.
950 Main Street
Antioch, Illinois 60002
(847) 838-1100 phone
(847) 838-1101 fax
tom@tomobrienlaw.com
